                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                             CASE NO. 3:20-CV-598-DCK

 AFRICENTRA CARLOS,                                    )
                                                       )
                 Plaintiff,                            )
                                                       )
    v.                                                 )      ORDER
                                                       )
 KILOLO KIJAKAZI,                                      )
 Acting Commissioner of Social Security,               )
                                                       )
                 Defendant.                            )
                                                       )

         THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion For Reversal And

Remand Pursuant To Sentence Four Of 42 U.S.C. § 405(g)” (Document No. 20) filed August 20,

2021. This motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. §

636(b), and immediate review is appropriate. Having carefully considered the motion and the

record, the undersigned will grant the motion.

         For good cause shown, the Court hereby reverses the Acting Commissioner’s decision

under sentence four of 42 U.S.C. § 405(g) and remands the case to the Acting Commissioner for

further administrative action. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v.

Sullivan, 501 U.S. 89 (1991).

         The Clerk of the Court is directed to enter a separate judgment pursuant to Rule 58 of the

Federal Rules of Civil Procedure.

         IT IS, THEREFORE, ORDERED that Defendant’s “Motion For Reversal And Remand

Pursuant To Sentence Four Of 42 U.S.C. § 405(g)” (Document No. 20) is GRANTED. This

matter is REMANDED to the Commissioner for further consideration.




           Case 3:20-cv-00598-DCK Document 21 Filed 08/20/21 Page 1 of 2
SO ORDERED.


                Signed: August 20, 2021




                                     2
 Case 3:20-cv-00598-DCK Document 21 Filed 08/20/21 Page 2 of 2
